 


110 HR 3141 IH: To increase the amount in certain funding agreements relating to patents and nonprofit organizations to be used for scientific research, development, and education, and for other purposes.
U.S. House of Representatives
2007-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3141 
IN THE HOUSE OF REPRESENTATIVES 
 
July 24, 2007 
Mr. Latham (for himself, Mr. Boswell, Mr. Loebsack, Mr. Braley of Iowa, and Mr. King of Iowa) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To increase the amount in certain funding agreements relating to patents and nonprofit organizations to be used for scientific research, development, and education, and for other purposes. 
 
 
1.Funding agreementsSection 202(c)(7)(E)(i) of title 35, United States Code, is amended— 
(1)by inserting (or in the case of a facility with an annual budget of less than $40,000,000, 15 percent of the annual budget of the facility) after equal to 5 percent of the annual budget of the facility; and 
(2)by inserting (or in the case of a facility with an annual budget of less than $40,000,000, 15 percent of the annual budget of the facility) after exceeds 5 percent of the annual budget of the facility. 
 
